Title: To George Washington from John Hancock, 9 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 9th 1777.

I have the Honour to transmit at this Time Copies of two several Letters from Governor Livingston and Genl du Coudray to Congress. As Govr Livingston seems apprehensive of an Irruption from the Enemy on Staten Island, and says they are collecting there for this Purpose; the Congress have directed Genl Putnam to hold in Readiness fifteen Hundred Men under the Command of a Brigadier, to cross the North River when you may think proper to order it. A copy of the Resolve, I shall immediately forward to Genl Putnam.
The enclosed Letter from Monsr du Coudray contains a Proposal of forming a Camp between Wilmington & Philadelphia—the Propriety of which, the Congress have referred entirely to you.
Colonel Harrison’s Favour of the 7th Inst. was duely received.
I beg Leave to request your Attention to the Inclosures, and have the Honour to be, with the greatest Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt

